UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                          11/12/2019
 Gogo Apparel, Inc.,

                                 Plaintiff,
                                                             1:19-cv-05701 (LGS) (SDA)
                    -against-
                                                             ORDER
 Daruk Imports, Inc. et al.,

                                 Defendants.



STEWART D. AARON, United States Magistrate Judge:

       Before the Court is a motion filed by Sanjay Chaubey, counsel for Defendants Daruk

Imports, Inc. and Vinod Kumar Chawla, to withdraw. (ECF No. 33.) In accordance with the Court’s

October 22, 2019 Order (ECF No. 34), Defendants filed a response to their counsel’s motion. (See

Response, ECF No. 37.) In the response, Mr. Chawla, on behalf of himself and Daruk Imports (of

which he is the principal officer and sole shareholder), stated that he consents to the withdrawal

of Mr. Chaubey as counsel. (Id. ¶1.) However, Mr. Chawla requested 30 days to seek an attorney

on behalf of Daruk Imports, which cannot appear pro se. (Id. ¶ 8.)

       It is hereby Ordered that Mr. Chaubey’s motion to withdraw is GRANTED. Mr. Chaubey is

directed to promptly serve a copy of this Order upon Defendants, and file proof of service no

later than November 19, 2019. In addition, no later than November 19, 2019, Mr. Chaubey shall

file a letter with the Court providing appropriate contact information for Defendants, including

the email address referenced in the October 23, 2019 Affirmation of Service. (See ECF No. 35.)

       It is further Ordered that this action is stayed for thirty days to give Defendant Daruk

Imports time to seek counsel. This Court does not address the various defenses asserted by
Defendants in their motion response, as such defenses are not germane to the instant motion.

Those matters may be raised at the appropriate time in accordance with the Federal Rules of Civil

Procedure.

SO ORDERED.

DATED:        New York, New York
              November 12, 2019

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge




                                               2
